     Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OFIOWA
UNITED STATES OF ANIERICA,
                                                        Civil No.4:20‐   cv¨   00224
               Plainti氏

               V.                                       VERIFIED COLIPLAINT FOR
                                                        FORFEITURE IATRE]イ
APPROXIMATELY$7,049.00,$275.00,)
and$54.00 1N UoS.CURRENCY,      )

                                                   )

               Defendants.                         )



         Plaintiff, United States of America hereby fiIes and serves this VpRIrInu

Coltpr.arNT IN REM and alleges as follows:

                          I.         NATURE OF THE ACTION
         1.    This is an action to forfeit and condemn specific property to the use and

benefit of the United States of America(                Plaintir')due to its illvolvement in

violations of 21 U.S.C. §846(attempt and conspiracy)and §841(a)(1)(prohibited

acts).

         2.    The United States believes the Defendant property is subject to

forfeiture pursuant to    2l   U.S.C.   S   881(a)(6), as money or a thing of value furnished

or intended to be furnished by a person in exchange for a controlled substance, in

violation of subchapter I      -   Control and Enforcement, of Chapter 13 - Drug Abuse

Prevention and Control, and Title 21           -   Food and Drugs, of the United States Code,

and proceeds traceable to such an exchange, and money used or intended to be used

to facilitate any violation of said subchapter.
    Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 2 of 14




                               II.      DEFENDANT IN REM

       3.     The Defendant property is generally described as approximately

$7,049.00, $275-OO, and $54.00       in U.S. Currency seized on April 2, 2020, in    Des

Moines, Iowa.

       4.     The Defendant property is in the custody of the Des Moines Police

Department.

      III.    JURISDICTION. VENUE. AND PROCEDURAL AUTHORITY

       5.     This Court has jurisdiction over an action commenced by the United

States as Plaintiff, pursuant to 28 U.S.C. S 1345.

      6.      This Court has original jurisdiction over this action for the recovery or

enforcement of a fine, penalty, or forfeiture incurred under an Act of Congress,

pursuant to 28 U.S.C. $ 1355(a).

       7.      This Court also has jurisdiction over this action because acts          or

omissions giving rise to this civil forfeiture occurred in the Southern District of Iowa,

therefore,   this action may be brought in this District, pursuant to 28          U.S.C.

s 1355@)(1)(A).

      8.      Venue is proper in this District because this is a civil proceeding for the

recovery of a pecuniary fine, penalty, or forfeiture, and is being prosecuted in the

District where the action accrues and where the Defendant property is found, as

authorized by 28 U.S.C. $ 1395(a) and @).

      9.      Venue   is also generally proper in this District under 28 U.S.C.
S 1391&X2) because    it is where "a substantial part of the events or omissions giving
                                             ９︼
      Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 3 of 14




rise to the claim occurred, or a substantial part ofthe property that is the subject of

the action is situated."

         10.      The general rules for civil forfeiture proceedings are set forth                   in   18

u.s.c.   s e83.

                                             IV.   FACTS

         11.      The "Controlled Substances Act" was enacted by Congress as Title                    II of
the "Comprehensive Drug Abuse Prevention and Control Act of 1970,' Pub.L. No.

91-513, 84 Stat. 1236 (1970) (codified         at2I    U.S.C.   SS   801-904).

         12.      The term "controlled substance" is defined in 21 U.S.C.               S   802(6) to mean

a drug or other substance, or immediate precursor, included in any of the five
schedules of such substances set forth in subchapter                 I   of Title 21.

         13.      Schedule   I    substances have a high potential for abuse, and have no

currently accepted medical use in treatment in the United States, and there is a lack

of accepted safety for use of these drugs under medical supervision. 2l                            U.S.C.

S   812@X1XA)      - (C). Marijuana is a Schedule I controlled substance.
         14.      Schedule   II   substances have a high potential for abuse, but the drugs or

substances have a currently accepted medical use in treatment in the United States

or a currently accepted medical use with severe restrictions. Abuse of Schedule II

controlled substances may lead to severe psychological or physical dependence 2L

U.S.C.   S   812O)(2)(A)   - (C). Methamphetamine         is a Schedule         II controlled substance.
         15.     Under the Controlled Substances Act,                    it is unlawful to distribute,
dispense, or possess with intent to distribute a controlled substance unless authorized


                                                   3
     Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 4 of 14




by law to do so. 21 U.S.C. S 841(aX1).

        16.       Under the Controlled Substances Act,        it is unlawful to conspire with
others to violate its prohibitions. 21 U.S.C.       S 846.

       L7. It is believed that, or will be after a reasonable opportunity for further
investigation and discovery, evidence will show the Defendant property is money

furnished, or intended to be furnished,            in   exchange for   a controlled   substance,

proceeds traceable to such an exchange, and/or money used or intended to be used to

facilitate   a   violation of Subchapter I, Part D, Title 21, United States Code.

       18.        The Defendant property was seized from the residence and vehicle of

Rusty Lee Shiffer in Des Moines, Iowa on April 2,2020.

       19.        Prior to April 2, 2020, Shiffer had a history of criminal convictions that

include, but are not limited to, the following:



    Date                          Arrest/Conviction                              Sentence
 12/05/1990        Going armed with intent                                  05/10/1991 - 5
                                                                            years' imprisonment
                   FECRO51487 (Iowa District Court, PoIk Countv)
 08/08/1996        Possession of a Schedule I controlled substance          11/01/1996   -   1   year
                                                                            probation
                   (SRCR104617 (Iowa District Court, Polk Countv)
 12/02/1996        Possession of a Schedule II controlled substance         0710317997   - | year
                                                                            imprisonment
                   (Iowa District Court. PoIk Countv)
 12/14/2006        Possession of controlled substance 3.d or                4l24l2OO7   - 5 years'
                   subsequent offense @ felony)                             prison

                   FECR208101 (Iowa District Court, Polk Countv)
 03/17/2010        Possession of drug paraphernalia                        5ll9l2ol0 -    30 days'
                                                                           jail
                   SMAC311785 (Iowa District Court, Polk Countv)


                                               4
    Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 5 of 14




    Date                      Arrest/Conviction                             Sentence
 03/03/2011    Possession ofcontrolled substance 3"d or               712812011   - 5 years'
               subsequent offense @ felony)                           prison

               F8CR244380 (Iowa District Court, PoIk Countv)
 05/05/2011    Controlled substance violation (C Felony)              712812011- 10
                                                                      years'prison
            F8CR246206 ([owa District Court, Polk County
 12/05/2013 Controlled substance violation @ Felony)                  31t212014   - 40
                                                                      years'prison
              F8CR272168 (Iowa District Court, Polk Countv)


       20.    Shiffer has spent time in prison for going armed with intent, driving

with a suspended license (multiple times), contributing to the delinquency of a minor,

possession of a controlled substance, attempted burglary (second degree), domestic

abuse assault with intent, theft (second degree), harassment (multiple times), assault

use/display of a weapon, interference with official acts (multiple times), driving while

habitually barred, domestic abuse assault without causing injury, possession of          a

controlled substance (third or subsequent offense), voluntary absence from custody,

assault, and for probation/parole revocations. He has been ordered to pay numerous

criminal fines, and owes over $10,000 in fines to various Iowa Courts.

       21. As a result of Shiffer's significant periods of incarceration, and his
inability to legally drive for much of his adult life, he has had little to no opportunity

to earn and/or save significant income.

      22.     From approximately 2011 to 2020, Shiffer spent most of his life in state

prison for a state drug crime, and for violating his parole. He was not able to maintain

stable employment and earn significant income during this time period.



                                            5
    Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 6 of 14




       23.   Shiffer has long been involved, by his own admission,         in the illegal
controlled substance marketplace.

      24-    Around 10:25 a.m. on Aprii 2, 2020, members of the Iowa Fifth Judicial

District Probation & Parole Fugitive Unit went to 701 Hartford Ave., Apt. 3, in Des

Moines to look for a wanted man, MA.

      25.    While members of the Fugitive Unit tried to make contact with anyone

in Apt. 3, the door in the next unit opened and Shiffer stepped out.

      26.    Shiffer was known by one of the of6.cers to be on active parole at that

address.

      27.    Shiffer was startled when an officer approached him and appeared

nervous when the officers asked him about the wanted man they were seeking.

      28.    When Shiffer was told the officers were going to enter his apartment to

conduct a home visit, which they were authorized to perform, Shiffer abruptly walked

into his apartment before he could be patted down to ensure officer safety.

      29.    One of the officers followed Shiffer inside and saw him   lift up a mattress

and throw something under it.

      30.    At that point, another man-later identified as BJG--emerged from the

bathroom adjacent to Shiffer's bedroom.

      31.    One officer patted Shiffer down and found a plastic bag containing

approximately seven grams of methamphetamine in his front left pants' pocket.

      32.    An officer then Iifted up the mattress where he had seen Shiffer conceal

something and found a Kel-Tec P-11 9mm pistol (SN: A9250). The gun had a round
    Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 7 of 14




in the chamber and three rounds in the magazine.

       33.    An officer also saw a partially open red Nike bag on Shiffer's bed that

contained a large amount of loose cash, specifically $7,049, which is part of the

Defendant property.

       34. A person's possession of a large amount of cash, particularly when
coupled   with other evidence of his involvement with illegal drugs, such as illegal

controlled substances and drug notes, are common indicia of drug trafficking.

      35. At the time, Shiffer knew he was a convicted felon and was legally
prohibited from possessing a firearm and ammunition.

      36. It is common for drug dealers, and those involved   in the illegal controlled

substances market, to carry firearms to protect themselves from harm, and to protect

their drug money and their illegal drugs from theft.

       37.    The presence of a firearm near controlled substances typically reflects

the firearm is a tool ofthe trade for a drug dealer.

      38.     Shiffer had both illegal drugs and drug money in his possession.

      39.     Based on the discovery of guns, drugs, and a large amount of cash, the

Fugitive Unit contacted the Des Moines Police Department for assistance.

       40.    Des Moines Police responded to the scene and asked Shiffer for

permission to search his residence, and he eventually provided verbal content, after

declining to sign a written consent form.

       41.    When Shiffer was asked to provide verbal consent, he initially said no

but then said, "I mean, you're gonna get a search warrant anyway. I mean what's the


                                            7
      Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 8 of 14




difference. Go ahead and search        it, man. There ain't nothing in there. That stuff, I
don't know where      it   came from. There's several people in and out of that apartment

as you know."

        42.    Shiffer initially lied about living there and said he did not know about

anything in the apartment.

         43.   Shiffer had no reason to lie, unless he was trying to conceal something

from law enforcement.

         44. At one point, Shiffer commented that he was not trying to go to federal
prison for the rest of his life for a gun that was found in a room. Thus, Shiffer knew

it   was illegal for him to possess a firearm, and he nevertheless elected to do        so,

notwithstanding the potential consequences.

         45.   During the lawful search of the apartment, Des Moines Police found the

following items:

        Liuing room

        o      A notebook containing drug notes in the top, east drawer ofdresser
        o      Surveillance camera in the top, west dresser drawer
        .      Two surveillance cameras on the TV stand along the west waII

        Bedroom

        .      $7,049 cash in a red bag on top of Shiffer's bed
        o      A used methamphetamine pipe in the side pocket of the red bag
        o      A small notebook containing names and addresses in the top dresser
               drawer
        .      Pages from a notebook containing names and drug notes in a stand along
               the east wall
        o      An address book and drug notes on a shelf along the east waII




                                               8
        Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 9 of 14




          46.   Approximately $275 was seized from Shiffer's wallet, and approximately

$54 was seized from the console of Shiffer's vehicle. These sums are also part of the

Defendant property.

         47. Drug dealers      often keep handwritten notes detailing their business

transactions      by   documenting source and"/or customer contact information,

documenting specific drugs quantities involved, and even documenting the amount

ofthe transactions they are conducting.

          48. If, as Shiffer said, people were frequently coming in and out of his
apartment, it would make little to no sense for him to keep legitimately-earned cash

in an open bag on his bed, rather than keeping it safely in a bank.

          49.   After searching the apartment, the police conducted an audio-recorded

post-Miranda interview of Shiffer, who agreed to the interview and signed a waiver

of rights form.

         50.    Shiffer said he was currently paroled to 701 Hartford Ave., Apt. 2 and

had been there for about a couple weeks.

         51.    Shiffer said he doesn't like how things currently are because he's spent

most of his life in prison.

          52.   Shiffer said he was doing well and going to AA meetings, but he recently

"fell   off in the last month or so. Shiffer stated, "I'm   a drug addict.   I don't have   any

excuse."

         53.    Shiffer falsely denied having a gun or taking a gun in the apartment,

even though he was seen stashing one.


                                              9
   Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 10 of 14




       54.      Drug dealers who possess firearms often lie about having one, because

there can be severe penalties if convicted for having a firearm as a felon or while

dealing drugs.

      55.       Shiffer said he had been fired by Titan Tire and then laid off by Jensen

Builders.

      56.       When asked about the cash on his bed, Shiffer said he did not know how

much cash was in there. Shiffer said he had about $250 in his wallet.

      57    .   Shiffer again claimed he is just a drug addict and buys drugs to get high.

      58. Shiffer said he usually                smokes methamphetamine,        but his    PO

(Probation Officer) will say he's been dropping clean.

      59.       When asked how much methamphetamine he had on him, Shiffer falsely

denied having any, even though          it was found in his pants'pocket. Shiffer then stated,

"I'm fucked anyway."

      60.       The statement "f'm fucked anyway" was an admission by Shiffer that he

knew he was caught engaging in criminal activity.

      61.       When asked       if   he knows of anyone who has been      in his apartment,
Shiffer stated he is not going to tell on anyone, commenting, "It's my shit, I'm taking

the fucking fall man." Shiffer then again falsely stated the gun is not his and that he

has never seen    it   before.

      62.       Shiffer then insinuated that the red bag with cash belonged to someone

else and alluded to MA (the man the Fugitive           Unit was looking for in the next-door

apartment). However, Shiffer then again stated he was not going to tell on anyone.


                                                 10
   Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 11 of 14




      63.    Shiffer then went on a rant about not being federally indicted, being   a

junkie, living in a rat-hole apartment, and not being able to afford the rent because

he sticks needles in his arms.

      64.    Based on Shiffer's statements, the Defendant property either was not

his or he did not have the financial wherewithal to have it through legitimate means.

      65.    Insofar as Shiffer has been in and out of prison, was fired foom his two

most recent jobs, and said he did not have sufficient money to even pay rent, or for a

decent apartment, due to his drug habit, he clearly did not have a legitimate source

for the money found on his bed, or for the money found elsewhere during the search.

      66.    Based on the totality of the evidence, the Defendant property was drug

money acquired by Shiffer for dealing controlled substances and./or intended to be

used by him, in some manner, to facilitate an illegal federal drug crime.

      67. A police officer also       conducted   an   audio-recorded post-Miranda

interview of BJG, who agreed to the interview and signed a waiver of rights form.

      68.    BJG said Shiffer called him and asked for a ride home that day.

      69.    BJG said he was using the bathroom when he heard Shiffer start

mumbling things and yelling, "BJ."

      70.    BJG stated he is the "low man on the totem pole" and is just getting

high. BJG said he smokes methamphetamine daily and uses about a gram per day.

      7L.    BJG said he did not know exactly what Shiffer had going on, but he

thought Shiffer could deal in ounce quantities of methamphetamine.
                                          ■■
                                          ■■
      Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 12 of 14




        72.    BJG said he thought Shiffer was getting methamphetamine from Source

#1.

        73.    On卜 [ay 12,2020,Shiffer was indicted by a federal grand jury in the

U.S.District Court for the Southern District of lowa,crilninal case 4:20‐     cr‐   063,for

being a felon and unlav″ ful user of a controlled substance in possession of a irearm.

        74.   At the tilne Shiffer was charged in federal cOurt,he was serving a state

sentence with a scheduled discharge date in 2036.

                                        Vo COUNT ONE
                         (FoRFEITURE UNDER 21 UoS.C.§ 881(a)(6))

        75.   Plainti」 r repeats and realleges each and eve理 ァallegation set forth abOve.

        76.    The government believes the facts pled above prove,by a preponderance

of the evidence,that the Defendant property constitutes lnoneys or other things Of

value furnished or intended to be furnished in exchange for a cOntrolled substance,

were proceeds ot and/Or were used or intended to be used to facilitate one or lnore

violations of 21 U.S.C.§ 841 and§ 846 et seq.

        77.   As a result of the foregoing, the Defendant property is liable to

condemnation and to forfeiture to the United States fOr its use,in accordance with 21

U.S.C.§ 881(a)(6)。

                                      CLAIM FOR RELIEF

        WHEREFORE,the United States prays that the Defendant property be

forfeited to the United States and that it be awarded its costs and disbursements in

this action and for such other and further relief as the Court deeIIIs proper and just.




                                            12
Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 13 of 14




                                     Respectfully submitted,

                                     Marc Krickbaum



                                     Craig Peyton Gaumer
                                     Assistant United States Attorney
                                     Uo S.Courthouse Annex,Suite 286
                                     110 East Court Avenue
                                     Des Moines,Iowa 50309
                                     Tel:(515)473‐ 9317
                                     Fax:(515)473‐ 9292
                                     Email:craig.gaumel・ Ousdoi.gov




                                13
    Case 4:20-cv-00224-JAJ-CFB Document 1 Filed 07/20/20 Page 14 of 14




                                      VERIFICAT10N
        I,Brady Carney,hereby verifシ and deClare under lDenalty ofpettury that l alll

a Viceノ Narcotics    lnvestigator with the Des Moines Police Departlnent,and thatl have

                                  plaint and know the colltents tl■ ereOf and the lnatters
read tlle foregoing Verified Col■ ■


col■ tained   in the Verified Coll■ plaint are true to nly own knowledge,except for those

nlatters not within lny own personal knowledge and as to those lnatters,I believe

theln to be true.

        ThЮ sources ofl■ y knOwledge and il■ formation and the grounds for nly behef


are the official iles and records of the United States and other law enforcement

agencies working in this nlatter,induding information provided to lne by other law

enforcel■ el■t officers,as well as ll■ y   il■vestigation   of this case,together with Others,as

an Officer with Des Moines Police Departlnent。

        Dated: July生 2020.



                                      Brady Carney, Vice/Nariotics Investigator
                                      Des Moines Police Departrnent




                                                  14
